Per Curiam,
The jolt of the wagon by which plaintiff’s husband was thrown off might have occurred either from the wheel slipping into the hole or rut beside the railway track, as testified to on the part of the plaintiff, or by its having caught in the frog of the railway track and given the wagon a sudden twist, as claimed by the defendant. There was positive testimony both ways from witnesses who were present at the time. The case was therefore clearly for the jury notwithstanding the fact that the witnesses for the defense were the most numerous.
Judgment affirmed.